Citation Nr: 0831190	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-26 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1968 to 
November 1969.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from March 2002 and May 2004 rating decisions 
rendered by the New York, New York Regional Office (RO) of 
the Department of Veterans Affairs (VA), which granted 
service connection for Type II diabetes mellitus on a 
presumptive basis and assigned an initial 20 percent rating, 
effective June 11, 2001.  Thereafter, the veteran perfected 
an appeal as to the initial evaluation assigned for his 
service-connected diabetes mellitus.  The issue of 
entitlement to a higher disability evaluation based upon an 
initial grant of service connection remains before the Board.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In March 2007, the Board remanded the veteran's claim for 
further development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
veteran's service-connected diabetes mellitus has been 
controlled with oral hypoglycemic agents and a restricted 
diet.  There is no medical evidence of required insulin, 
restrictions on his activities, any episodes of ketoacidosis 
or hypoglycemic reactions requiring hospitalization, or any 
separate compensable complications of diabetes, including any 
peripheral neuropathy or diabetic retinopathy.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic 
Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to service 
connection for diabetes mellitus was received in June 2001.  
In correspondence dated in August 2001 and May 2007, he was 
notified by the RO of the provisions of the VCAA as they 
pertain to the issues of service connection and an increased 
evaluation for his service-connected diabetes disability.  
These letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim and identified the veteran's duties in obtaining 
information and evidence to substantiate his claim.  In a 
March 2002 rating decision, the RO granted entitlement to 
service connection for diabetes mellitus and assigned an 
initial 20 percent rating, effective June 11, 2001.  In a May 
2004 rating action, the RO continued the 20 percent rating.  
The veteran appealed the assignment of the initial evaluation 
for this benefit.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in June 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in May 2007.

The claim for an initial evaluation in excess of 20 percent 
for diabetes mellitus is a downstream issue from the grant of 
service connection.  See Grantham v. Brown, 114 F.3d 1156 
(1997).  VA's General Counsel recently held that no VCAA 
notice was required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent.  See VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The 
Board is bound by the General Counsel's opinion.  See 38 
U.S.C.A. § 7104(c) (West 2002).  While this logic is called 
into some question in a recent Court case, neither this case 
nor the GC opinion has been struck down.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
veteran's service treatment records and VA treatment records 
pertaining to his service-connected disability have been 
obtained and associated with his claims file.  He has also 
been provided with multiple VA medical examinations to assess 
the current state of his service-connected diabetes mellitus 
disability. 

The Board notes that in a VA clinical specialist session note 
dated in June 1992 the veteran indicated that he had a 
hearing with the Social Security Administration (SSA) in one 
week and that he had been denied benefits in the past.  In 
addition, in a December 1994 VA pension application, the 
veteran reported that he had applied for SSA disability 
benefits, but received no SSA income.  When the record 
suggests that SSA may have records pertinent to the 
appellant's claim, but which have not been obtained, either a 
remand is required to obtain the records, or a non-conclusory 
explanation needs to be provided as to why the SSA records 
would have no reasonable possibility of substantiating the 
claim.  See 38 U.S.C.A. §§ 5103A(a), 5103A(b)(1), 7104(d)(1).  

In this case, there is no reasonable possibility that any SSA 
records would substantiate the veteran's claim for a higher 
initial rating for his diabetes mellitus.  Although any 
available SSA records may be pertinent to a diagnosis of 
diabetes mellitus, they would not be pertinent to the 
veteran's claim for a higher initial disability rating for VA 
purposes, particularly in view of the fact that the SSA 
denial was prior to or in 1994, years before the veteran 
first requested service connection for diabetes mellitus.  To 
be awarded the next higher rating (40 percent) for his 
service-connected diabetes mellitus, the evidence must show 
that the veteran requires insulin, a restricted diet, and 
regulation of his activities.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).  In the veteran's June 2001 
claim for service connection for diabetes mellitus, the only 
treatment provider he identified for this disability was the 
Brooklyn Campus of the VA New York Harbor Healthcare System 
since 1992.  As his claims file contains VA treatment records 
from April 1991 through December 2007, any treatment records 
obtained from the SSA, if available, would be duplicative.  
Moreover, any isolated SSA examination that may have occurred 
for the purpose of establishing SSA disability status would 
not provide the information necessary to verify the veteran's 
current VA claim for a higher initial rating for his service-
connected diabetes mellitus because the SSA examination 
report would not contain current medical findings regarding 
his disability and course of treatment.  By comparison, the 
longitudinal VA treatment records contained in the veteran's 
claims file are sufficient to decide his claim on appeal 
because they contain comprehensive, contemporaneous, 
objective medical findings - including evaluation for any 
diabetic complications - throughout the course of his 
diabetes disability.  Consequently, as the Board is directed 
to avoid remanding a claim that would not result in any 
additional benefit to the veteran, this writing decides the 
veteran's claim on appeal.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  
Law and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities 
(avoidance of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).  

Factual Background and Analysis

After a review of the evidence, the Board finds that the data 
does not support the assignment of an initial rating in 
excess of 20 percent for diabetes mellitus.

In a VA general examination report dated in January 1995, the 
veteran's past medical history noted Type II diabetes 
mellitus diagnosed in 1992.  

VA treatment notes dated from April 2000 to June 2003 show 
two-to-three follow-up visits per year for diabetes mellitus, 
which was noted to be controlled by Glyburide medication and 
diet.

In a statement dated in October 2003, the veteran's VA 
optometrist, who was treating him for primary open-angle 
glaucoma and cataracts, confirmed that the veteran did not 
have any diabetic retinopathy at his November 2002 eye 
examination and explained that while diabetes is a risk 
factor for developing glaucoma, it is not a direct cause.  

In a VA diabetes mellitus examination report dated in October 
2003, the examiner noted that the veteran continued to take 
Glyburide for the diabetes, and was under no restriction of 
activities.  Type II diabetes mellitus, under treatment, was 
diagnosed.

VA treatment notes dated from November 2003 to April 2004 
showed continued treatment for diabetes mellitus with 
Glyburide medication and diet.  During a diabetic foot check 
in April 2004, the veteran had no complaints, and no 
abnormalities were noted.

In an April 2004 VA eye examination report, the veteran was 
noted to have chronic open-angle glaucoma COAG since 1992 and 
a history of cataracts since 1997.  The examiner noted that 
glaucoma is not caused by diabetes mellitus and that 
cataracts can be caused by diabetes mellitus.

Additional VA treatment notes dated from July 2004 to 
December 2007 reflected ongoing treatment for diabetes 
mellitus, which continued to be controlled by Glyburide 
medication and diet.  In an October 2004 VA neurology 
treatment note, the veteran complained of pain and 
paresthesias in his right arm.  The neurologist's impression 
was recurrent right cervical radiculopathy and to rule out 
disc herniation and painless diabetic neuropathy.  A November 
MRI (magnetic resonance imaging) noted multilevel cervical 
spondylosis with a large, left-sided disc ridge complex with 
spinal cord depression diffusely, at C6-7.  A VA treatment 
note dated in December 2004 assessed diabetes mellitus, well-
controlled.  VA eye clinic notes dated in February and March 
2005 assessed history of diabetes without retinopathy.  An 
April 2005 VA treatment note assessed diabetes mellitus not 
controlled, big difference in glycosylated hemoglobin and 
also hyperglycemic in recent labs.  The veteran was counseled 
as to diet and exercise education.  Glucovance (Glyburide and 
Metformin) were prescribed.  From August 2005 to December 
2007, the assessments in VA treatment records indicated that 
the veteran consistently controlled his glucose "very well 
at home" with oral medication and diet.  During this time he 
received written educational materials regarding diet, 
exercise, physical activity, and nutrition in a personal 
health screening brochure in January 2006.   

In a VA diabetes mellitus examination report dated in March 
2008, the examiner noted his thorough review of the veteran's 
claims file.  The veteran complained that his diabetes was 
not improving, and that he needed medications to control it.  
He denied ketoacidosis, hypoglycemic reactions, 
hospitalization since the initial one when he was diagnosed 
with diabetes, peripheral neuropathy symptoms, or anal 
pruritus.  He indicated that he was diagnosed with 
hypertension the same year he was diagnosed with diabetes.  
Neurological examination of the veteran was noted to be 
unremarkable with no peripheral neuropathy found.  The 
examiner observed that on the veteran's last eye evaluation 
less than 6 months earlier, no diabetic retinopathy was 
noted.  Physical examination of the veteran also revealed 
good muscle tone and strength of his extremities, including 
the feet.  The examiner determined that the veteran's 
diabetes mellitus was currently controlled by a Glyburide 
Metformin medication combination and diet, and that he did 
not have any complications or secondary conditions related to 
his Type II diabetes.

In this case, the objective medical evidence shows that the 
veteran's service-connected diabetes mellitus requires oral 
medication and some restrictions in his diet.  However, the 
competent medical evidence of record does not reflect that 
the veteran's diabetes mellitus requires insulin or 
"regulation of activities", defined in Diagnostic Code 7913 
as "avoidance of strenuous occupational and recreational 
activities".  The Board points out that the requirements 
that diabetes mellitus necessitate insulin dependence and 
regulation of activities are primary factors distinguishing 
ratings greater than the 20 percent evaluation under 
Diagnostic Code 7913.  The Board also notes that there is no 
evidence that the veteran has had those factors that are 
criteria for a rating higher than 40 percent (episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations for diabetic care, visits at least twice 
monthly to a diabetic care provider, etc.).

In addition, the evidence of record does not support the 
assignment of a separate compensable rating for a condition 
related to the veteran's diabetes as there is no evidence 
that any such complication exists.  See 38 C.F.R. § 4.229, 
Diagnostic Code 7913, Note (1) (2007).  VA treatment notes 
revealed that the veteran's glaucoma was diagnosed before his 
diabetes mellitus.  In addition, while it was noted that 
cataracts can be caused by diabetes mellitus, there is no 
indication that the veteran's diabetes caused his cataracts.

The Board acknowledges the veteran's contentions that his 
diabetes mellitus is more severely disabling.  However, the 
veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the veteran's claim for 
entitlement to initial rating in excess of 20 percent for 
diabetes mellitus must be denied.  The Board has considered 
staged ratings, under Fenderson v. West, 12 Vet. App. 119 
(1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


